Motion Granted and Order filed July 19, 2012




                                            In The

                         Fourteenth Court of Appeals
                                        ____________
                                   NO. 14-12-00268-CV
                                     ____________
                              MICHAEL SCOTT, Appellant


                    On Appeal from the 434th Judicial District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 08-DCV-163306


                                         ORDER

       The clerk’s record was filed April 9, 2012. On June 26, 2012, appellant filed a
motion to supplement the clerk’s record. See Tex. R. App. P. 34.5(c). We GRANT the
motion and issue the following order:

       The Fort Bend County District Clerk is directed to file a supplemental clerk’s
record on or before August 20, 2012, containing appellant’s motion to retain filed on or
about December 9, 2011.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.

                                        PER CURIAM